Citation Nr: 1113518	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with insomnia from January 12, 2006, to May 2, 2007.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD with insomnia from May 2, 2007, to September 21, 2009.

3.  Entitlement to a disability rating in excess of 70 percent for service-connected PTSD with insomnia from November 1, 2009.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine from March 7, 2008, to March 9, 2010.

5.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of lumbar spine from March 9, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  He had additional service in the Oklahoma Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in January 2011.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted evidence at the hearing.  He also included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  The Board will consider the evidence in its appellate review.

(The issues of entitlement to higher disability ratings for service connected degenerative arthritis of the lumbar spine are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  From January 12, 2006, to May 2, 2007, the Veteran's service-connected PTSD with insomnia was manifested by symptoms that resulted in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From May 2, 2007, to September 21, 2009, the Veteran's service-connected PTSD with insomnia was manifested by symptoms that resulted in no worse than occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas or total occupational and social impairment was not shown.

3.  The Veteran was assigned a 100 percent disability rating for the period from September 21, 2009, to November 1, 2009, as a result of hospitalization for treatment for opiate addiction and his service-connected PTSD with insomnia.

4.  From November 1, 2009, the Veteran's service-connected PTSD with insomnia has been manifested by symptoms that have resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  Prior to May 2, 2007, the criteria for a rating in excess of 30 percent for service-connected PTSD with insomnia were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  From May 2, 2007, to September 21, 2009, the criteria for a rating in excess of 50 percent for service-connected PTSD with insomnia were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411.

3.  From November 1, 2009, the criteria for a rating in excess of 70 percent for service-connected PTSD with insomnia have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served in the Oklahoma Army National Guard.  He served an initial period of active duty for training from January 2003 to May 2003.  He then served on active duty from December 2003 to March 2005.  The Veteran was deployed to Southwest Asia to include service in Iraq.  In May 2006, he was awarded a Combat Action Badge for his service in Iraq.  As this was after his period of active duty, this award was not noted on his March 2005 DD 214.

The Veteran submitted a claim for service connection for PTSD in January 2006.  He reported that he served at Camp Fallujah in Iraq and that the area was subject to rocket and mortar fire on a frequent basis.  He related experiencing other stressful events.  

VA treatment records for the period from August 2005 to March 2006 noted that the Veteran worked full time.  He was single (later evidence shows the Veteran married in December 2005).  A PTSD screen done in August 2005 was negative.  The Veteran's primary complaint during this period was in regard to symptoms related to his service-connected left ankle disability.  He was seen for a complaint of difficulty sleeping since his return from Iraq in December 2005.  An entry from March 2006 noted that the Veteran telephoned in a report that he had asked his wife for a pillow during the night and then hit her with it and shoved her across the room.  He reported that he had no memory of the events.

The Veteran and his spouse submitted statements in support of his claim in July 2006.  The Veteran noted his problems with sleeping and of having nightmares since his return from Iraq.  He said he had hit his wife at times when she thought he was awake but he did not recall the incidents.  He said he sometimes drove a school bus and would have a flashback of driving a truck in a convoy.  He said he used to engage in a number of activities for fun but did not do so any more.  The Veteran's spouse noted the Veteran's trouble with sleeping, even if he took medication to help him sleep.  She said he was very paranoid and was always checking the locks and looking out the windows of the house at the slightest noise.

The Veteran included a VA mental health note that was dated in April 2006.  The note included a history from the Veteran of his problems sleeping, his actions in hitting his wife while asleep, and problems with his mood.  The assessment was PTSD with insomnia and sleep disturbance.  

The Veteran was afforded a VA PTSD examination in September 2006.  He provided a history of his problems sleeping, his actions towards his wife and overall anxiety.  He said he had anxiety attacks twice a month but always felt anxious because of what he had done to his wife.  The Veteran was noted to still be in the National Guard and work for the Oklahoma Military Department.  His co-workers and superiors had been very supportive of him.  He ran a boot camp for teenagers.  He said that his quick temper sometimes interfered with his ability to work effectively with young people.

The Veteran said that it was often hard for him to maintain minimum hygiene standards but the examiner reported the Veteran was appropriately dressed and groomed for the evaluation.  The Veteran said he was not having any memory problems.  He was oriented times three.  He had little problem with impulse control except to sometimes say the wrong things to people.  He would get 7-8 hours of sleep with medication and 3-4 hours without medication.  The examiner provided a diagnosis of PTSD and a Global Assessment of Functioning (GAF) score of 60.

The Veteran was granted service connection for PTSD and given a 30 percent disability rating by way of a rating decision dated in October 2006.  The effective date for the grant of service connection and the 30 percent rating was established as January 12, 2006.  

VA treatment records, dated in December 2006, reflect that the Veteran started a new job as a mail sorter with the United States Postal Service.  He complained of left wrist pain.  He was also noted to be in school.  

The Veteran submitted his notice of disagreement (NOD) with his disability rating in February 2007.  

Additional VA treatment records did not reflect any treatment for PTSD or contain evidence relevant to his level of disability related to PTSD prior to May 2007.

The Veteran was issued a statement of the case in March 2007.  He perfected his appeal in April 2007.  He asserted that his disability warranted a higher evaluation.  He said he was being discharged from the National Guard because of his PTSD but did not provide any evidence of that action.  

The Veteran was afforded an examination for an unrelated issue in April 2007.  He reported he was still in the National Guard and he also said he had begun working for the Postal Service on his return from Iraq.  

The Veteran submitted a report from J. McIlroy, M.D., a private psychiatrist in May 2007.  The report was dated May 2, 2007.  Dr. McIlroy said the Veteran presented with PTSD symptoms and was to be evaluated for his level of disability.  The Veteran's history of service in Iraq and claimed stressors were noted.  He said the Veteran suffered from tremendous hypervigilance to the point of paranoia.  He also said the Veteran lived hour to hour in fear that he was going to be shot and killed or that a bomb would go off, such as a road-side bomb.  He said the Veteran reported getting out of bed at night, taking a pistol, and patrolling his house.  The Veteran also reported that he heard the voices of people and occasionally saw people.  Dr. McIlroy added that, from the material he had reviewed as supplied by the military (the material not identified) he believed the Veteran's disability rating should be at least 50 percent.  

The Veteran was afforded a VA examination to evaluate his PTSD disability in June 2007.  The examiner noted that he had reviewed the claims folder and the letter from Dr. McIlroy.  The Veteran reported he had seen Dr. McIlroy on three occasions since his last VA examination in September 2006.  The Veteran said he was taking Zoloft and Xanax.  He had been prescribed an anti-psychotic medication by Dr. McIlroy but had not taken it over concerns with the cost.  The Veteran reported he had worked with the Postal Service as a "part-time" flexible employee at 40 hours a week since November 2006.  He reported being quite socially isolated at work and did not talk to anyone.  He had been married for the last 18 months and reported ongoing marital conflicts.  The Veteran said he slept every night with a shotgun and a pistol.  The Veteran lived in a rural area that the examiner said was safe, but the Veteran said he did not feel safe.  The Veteran told the examiner that he would see people standing off to the side and then the people would not be there when he would turn to look at them.  He also reported hearing noises and voices when asleep and when awake.  He reported having panic attacks on a daily basis and said he would experience an intense chest pressure like he was having a heart attack.

The Veteran said he worked the evening shift and avoided talking to people at work.  He said he had not missed any work since starting his new job.  He was asked about the effects of his symptoms on social functioning and he stated that he was socially isolated.  He would avoid going to Wal-Mart and, on his last day off, he spent it watching television.  He especially did not trust anyone with an Arabic background.  The examiner said the Veteran was able to communicate quite effectively and was noted to have slight paranoid ideations during the assessment.

The examiner said there was no evidence of acute hallucinations or delusions and the Veteran was oriented times four.  The Veteran was cooperative and said to be casually dressed.  The examiner said the Veteran had poor eye contact and appeared anxious and became quite agitated when talking about Iraq.  The Veteran's presentation remained consistent throughout the evaluation and it was not found that he was exaggerating symptoms.  He was asked about activities of daily living and he repeated that he stayed socially isolated and avoided contact with others.  The Veteran reported that he had left the National Guard due to his left ankle and PTSD disabilities and was in the process of being discharged.  The diagnosis was PTSD and the examiner provided a GAF score of 50.

The AOJ issued a rating decision that increased the Veteran's disability rating to 50 percent, effective as of the date of the evaluation from Dr. McIlroy, May 2, 2007.  

The Veteran submitted a statement in support of his back disability in April 2009.  It included an American Postal Workers Union (APWU) Form 2, Certification by Employee's Health Care Provider for Employee's Serious Illness - FMLA (Family Medical Leave Act).  The form was completed by VA physician who treated the Veteran for his complaints of pain.  It projected future events where the Veteran would likely miss work due to his back.  The physician said the Veteran was not presently incapacitated.  The date completed is uncertain as the year is not clear on the copy but it is likely January 2009.

The Veteran submitted a duplicate copy of the APWU Form 2 in May 2009.  He also submitted a statement in regard to his back disability.  In his statement, the Veteran relied on the projected periods of incapacitation to conclude the severity of his back disability.  The FMLA submission was clearly intended to reflect only time off related to his back symptoms.

Associated with the claims folder are VA treatment records for the period from December 2007 to June 2009.  The records are unrelated to the Veteran's PTSD; however, they reflect his being prescribed narcotic pain medications.  As noted in the Introduction, the Veteran is service connected for a back disability.  An entry from June 18, 2008, noted that the Veteran was working on a bachelor's degree from the University of Phoenix.  He reportedly had a 3.2 grade point average (GPA) and had 11 classes left.  Another entry from June 8, 2009, noted that the Veteran said he did want to go back to the mental health clinic for his PTSD.

The Veteran submitted a statement in June 2009 to show how much time off he had had from his job at the post office due to his back.  He included a copy of PS Form 3972.  The form was for the period from January 3, 2009, to July 31, 2009.  It recorded the Veteran's absences from work, to include his scheduled days off (SDO).  

The Veteran submitted a claim for a 100 percent rating, based on a period of hospitalization for a service-connected disability in excess of 21 days, in October 2009.  See 38 C.F.R. § 4.29 (2010).  The claim was made on a VA Form 119, Report of General Information.  The information indicated the Veteran was admitted for a detoxification program at a VA medical center (VAMC) and then was transferred to what was referred to as a 12 & 12 program with an end date of October 28, 2009.

Associated with the claims folder is a discharge summary from VAMC Muskogee that reflects the Veteran as being inpatient for opiate addiction from September 21, 2009, to September 29, 2009.  The Veteran was then transferred to a 12 & 12 treatment program.  The summary noted that the Veteran admitted to abusing his pain medications for the past year.  He had obtained the medications from VA, a personal physician and off the street.  The discharge summary referred to the Veteran's PTSD as by history.  Of note, the Veteran's wife gave birth to a child the same month as his treatment in September 2009.

A VA treatment entry, dated September 29, 2009, noted the Veteran's admission to the treatment program.  He was also said to be placed on the facility's high risk for suicide list.  A comment said the Veteran had a recent suicide attempt, although this was not documented in the records.  

A VA psychologist, Dr. R., provided a statement that reported the Veteran's admission of September 21, 2009.  The Veteran was anticipated to be discharged on September 28, 2009, and then enter a treatment program with an expected termination date of October 27, 2009.  The psychologist said the current diagnosis and focus of treatment included major depression, PTSD, and opioid dependence secondary to chronic back pain issues.  The psychologist also said the Veteran's prognosis was good and it was anticipated that the Veteran would be able to return to work upon completion of his treatment.

Additional VA records for the period from September 2009 to October 2009 contain several entries that were made during the Veteran's treatment.  An entry from October 2 noted that the Veteran said he agreed to be in the program only if he would receive a 100 percent rating during his period of treatment.  He said his family required the money because he could not afford to be off from work.  He said he was on sick leave and had been off for 7 days prior to his treatment.  The Veteran denied any suicidal or homicidal feelings.  

The Veteran underwent a detailed outpatient mental health review on November 3, 2009.  It was noted that the Veteran was seen for distress related to physical pain, PTSD symptoms, and a desire to return to work.  The entry noted that the Veteran took family leave three months earlier in regard to the birth of his second child.  He then entered a program of detoxification and treatment.  He had successfully completed the program and wanted to return to work with the Postal Service.  The examiner noted several areas of evaluation.  She said the Veteran denied mania and it was not evidenced; the same was said for obsessive-compulsive disorder.  The examiner said the Veteran did have depressed mood or periods of hopeless and general anhedonia.  The Veteran endorsed having panic attacks that were cued and related to combat trauma triggers.  

The Veteran lived with his wife and two children.  He said they belonged to a church but he had not attended in quite some time.  He denied significant social relationships and said he had lost touch with most of his friends from the National Guard.  He said he would like to get a boat as he liked fishing.  

The examiner said the Veteran was alert, oriented to all spheres, with a polite and cooperative manner.  There was no defect in grooming or hygiene noted.  The Veteran's mood was that he seemed anxious and was tearful at several points.  His psychomotor activity was said to be normal and his speech was logical and goal directed with no evidence of thought/perceptual disturbances.  The Veteran denied any current suicidal ideation/plan/intent.  The examiner also said the Veteran was future oriented based on his plan to return to work and his goal of getting a boat.  The Veteran was diagnosed with combat PTSD and opioid abuse in remission.  The examiner provided a GAF score of 55.  

The examiner provided an additional note, also dated November 3, 2009, wherein she noted that she had seen the Veteran in order to approve his return to work.  The Veteran reported that he had trouble sleeping and was consistently depressed.  He wanted outpatient treatment for his substance abuse.  The Veteran's primary pain caregiver had said no more opioids and the Veteran would be treated with steroid injections.  The Veteran expressed his fear that nothing would help with his quality of life.  The Veteran was said to be oriented and had no thought, intent, or plan of suicide or homicide; however, the examiner noted the Veteran had a history of reckless behavior in which he overdosed on pain pills.  The examiner said the Veteran was not psychotic and she had completed his return to work form.  

The examiner provided a second addendum for November 3, 2009.  She indicated that the Veteran's diagnosis, by history, had been PTSD and opiate dependency.  The reason for evaluation on this day was pain, depression and opiate dependence.  The examiner said these represented Axis I diagnoses.  Chronic back pain was an Axis III element and financial and out of work were considerations for Axis 4.  Finally, the examiner provided a GAF of 60 for Axis 5.

The AOJ granted the Veteran a 100 percent rating for the period from September 21, 2009, to November 1, 2009.  A 50 percent rating was again put into effect from November 1, 2009.  

The Veteran submitted a statement in January 2010 wherein he said he was seeking an increase in his disability rating for his PTSD disability.  He said he was having "suicidal attempts," had developed an addiction to prescription medications, and had severe depression.  The Veteran also said he was only given a 100 percent rating for four weeks of treatment.  However, the Veteran was provided the maximum benefit for being inpatient.  His 38 C.F.R. § 4.29 rating was in effect from September 21, 2009, to the last day of the month in which he was inpatient--October 31, 2009.  

VA records for the period from December 2009 to February 2010 were obtained.  A mental health note from December 3, 2009, notes that the Veteran was seen by a social worker.  He was noted to arrive on time and had a calm, polite affect.  He appeared to be motivated for therapy and was interested in working on building coping skills and learning grounding techniques for managing his anxiety.  He reported having daily panic attacks.  The social worker made a specific inquiry regarding suicidal ideation.  The Veteran reported that he was not suicidal; he had been going through a few months of hopelessness.  He also said that he had too much to live for and too much responsibility.  He told the examiner that his social interactions with his family had improved.  

The examiner said the Veteran was alert and oriented times four.  His attitude was cooperative and eye contact was good.  She said his mood was euthymic and his affect was within normal limits.  The Veteran's speech was said to be clear and goal directed.  He denied current suicidal and homicidal ideation.  The Veteran also denied delusions and hallucinations.  The examiner said the Veteran's concentration, abstraction, intelligence, comprehension, memory, insight, and judgment were all good.  

Of record is a January 12, 2010, entry that was a continuation of the high risk of suicide assigned to the Veteran during his inpatient detoxification in September 2009.  The extension was put in place due to a lack of consistent treatment by one mental health therapist and psychiatrist for the past 60 days.  The flag would be re-evaluated in 90 days.

A primary clinic note screening of February 4, 2010, recorded the Veteran's responses to several questions that asked the Veteran how often he had been bothered by different things over the last two weeks.  He reported nearly every day for lack of pleasure in doing things, feeling down, depressed, or hopeless, trouble sleeping, feeling tired or having little energy, poor appetite or overeating, feeling bad about himself or letting his family down, and moving or speaking so slowly that others noticed or the opposite.  The Veteran responded "not at all" to trouble concentrating on things such as reading the newspaper or watching television, or thinking that he would be better off dead or hurting himself.

The Veteran was afforded a VA PTSD examination in March 2010.  He was evaluated by the same examiner who had evaluated him in June 2007.  The examiner noted that he had reviewed the claims folder as part of the examination.  The Veteran was employed full time with the Postal Service and worked as a maintenance mechanic at a post office.  

He also noted the Veteran's recent hospitalization for detoxification and treatment for addiction.  The Veteran reported that he had daily depression that was an 8-9 out of 10 that would last all day.  The Veteran said he had used his VA vocational rehabilitation benefits to obtain a B.S. degree in business from an online degree university in 2009.  The Veteran said that he and his wife were estranged.  He reported that he wanted to be close to his children but had difficulty in connecting with them.  He reported that he was socially isolated and wanted to be by himself.  The Veteran told the examiner that he had attempted suicide twice in the last two years by overdosing on pills.  The Veteran reported that he was more socially isolated and distressed over the past two years.

The examiner reported that the Veteran was casually dressed.  He said the Veteran appeared tearful on several occasions.  The Veteran's psychomotor activity was said to be lethargic and his speech impoverished.  His affect was constricted and blunted and his mood was said to be anxious and depressed.  The examiner said the Veteran could do serial 7's and was able to spell a word forward and backward.  He was oriented times three.  The Veteran was said to have suicidal ideation with paranoid delusions but these were not persistent.  The examiner said the Veteran understood the outcome of his behavior and had average intelligence.  The Veteran had sleep impairment with nightmares.  The Veteran reported obsessive/ritualistic behavior in checking doors and windows and checking closets and cabinets.  The Veteran reported panic attacks of 5 to 6 times a week.  He rated them as 10 out of 10 and said he would be unable to function during an attack.  He said they would last 10-15 minutes.  The examiner said there were no homicidal thoughts and that, in regard to suicide, the Veteran felt hopeless and did not feel good about himself as a dad or husband.  The Veteran said he lacked motivation at times.  He was able to maintain minimum personal hygiene.  The Veteran's remote, recent and immediate memory were said to be mildly impaired.  

The Veteran said he had missed four months of work in the past year due to back pain, anxiety, and depression.  He reported that he had changed jobs five times at work, although these were described as shift changes or type of work.  He reported a conflict with a co-worker where he almost got into a fight.  The examiner said the Veteran continued to have PTSD.  He also had depression that was secondary to both his PTSD and chronic back pain.  The examiner provided a GAF score of 48.

The examiner further stated that the Veteran had had a change in his functional status since his last examination in June 2007.  He stated that the Veteran's symptoms of PTSD did not result in total occupational and social impairment.  The examiner said that the Veteran's symptoms of PTSD did result in deficiencies of judgment, thinking, family relations, work, mood or school.  He provided examples of how these were manifested such as poor impulse control with outbursts toward his wife and co-workers.  For impaired thinking the examiner referenced the Veteran's paranoid ideation.  His family relationships were impaired based on self-described problems with his wife and children.  The examiner said the impairment of mood was evidenced by panic attacks and depressed mood and impairment at work signified by conflicts with co-workers and changing jobs.  

VA records for the period from April 2010 to June 2010 were associated with the claims folder.  An entry from April 20, 2010, was a reassessment of the suicide risk assessment noted in earlier records.  The writer said the Veteran was removed from the high risk category.  He had been a no-show for scheduled mental health appointments.  He had been contacted by telephone and reported he was too busy for treatment and would call if treatment was desired.  He reported that he was doing well.  The Veteran was seen in mental health in June 2010.  The Veteran wanted to start on Suboxone, a drug used to treat opioid dependence.  He reported he had been using Oxycodone for the last 3 to 4 months.  He had been spending more than $100 day for the drugs and this had "literally ruined his life."  The Veteran reported his wife was expecting twins in September (2010).  He still worked at the post office.  He denied thoughts of suicide or dangerousness towards others.  He had used Suboxone in November 2009 and it was helpful but he quit using it.  He then relapsed into his drug use within 1-2 months.  The examiner advised that the Veteran check in to a 12 & 12 program for detoxification but the Veteran declined for reasons of employment and because he was leaving for a vacation.  He was to stay off opiates.  

In June 2010, the AOJ increased the Veteran's disability rating for his service-connected PTSD to 70 percent.  The effective date of the increase was November 1, 2009, the day after the expiration of his 100 percent rating that was based on his period of hospitalization.  

The Veteran submitted additional evidence in support of his seeking a higher disability rating for his service-connected back disability in July 2009.  The evidence included private medical records.  It also included a PS Form 3972 that included the second half of calendar year 2009.  Of note, the Veteran's absence from work for his hospitalization period for September 2009 to October 2009 was covered by a combination of authorized sick leave and leave without pay.  

VA records for June and July 2010 reflect continued treatment with Suboxone.  An entry from June 18, 2010, noted that the Veteran was using the Suboxone.  He was also attending school.  He was to stay in telephone contact.  A note from July 10, 2010, shows that the Veteran reported a stable home and work situation.  He had no acute stressors.  He said he had plans to attend Narcotics Anonymous meetings and keep an appointment with an addiction therapist.  He said he had no thoughts of suicide or dangerousness towards others.  

The Veteran and his spouse testified at a Board hearing in January 2011.  The Veteran said he was consumed by his PTSD.  He said he meant depression.  He said he had been suicidal, neglecting his family, his wife and his children.  He said he had had anger issues and could not get along with people at work.  He said he did not have any friends and was tired of it.  He was asked if he received regular treatment for his PTSD and he said he had tried but he had not found anyone at VA that he liked.  He said he had tried medications but had had a bad episode and discontinued them.  He was asked if his employer had made any special concessions for him.  He said that if he did not work for the Postal Service he would not have a job.  He said that his bosses knew that he was service connected for PTSD.  He testified that he had threatened to hurt others at work but he had been left alone.  The Veteran said he had worked in different capacities and been on all three shifts but could not get settled.  He said he did not get any sleep and would be paranoid.  The lack of sleep made him constantly irritated.  It was noted that the Veteran had previously been on a suicide watch.  The Veteran said he was on it right now.  (This is not supported by the express lifting of the watch as reflected in the VA entry from April 2010 and no indication of change in circumstances).  He said he did not answer the telephone when VA called.  He said he had shut the world out and did not talk to people.  

The Veteran said he did not talk to his father or his sisters.  He said he had put his wife through hell.  He did not celebrate the recent holidays with his family.  He had in past years but not this last time.  He said he did not go out but would try to help with the children.  He said he would sit alone at home and watch television.  The Veteran related that he used to be a waiter before service and before serving in Iraq.  He was said he was friendly and outgoing in those days.  The Veteran's spouse said that the Veteran was easily agitated.  He would usually go to the garage at such times.  The Veteran described how he kept a shotgun in the bedroom closet and a pistol under the mattress just in case.  He said he had instructed his wife on what to do should someone break in.  The Veteran's wife testified that it was hard to cope with the PTSD at first and she did not want to leave him alone.  She said that now they lead separate lives.  The Veteran said he would like to attend an inpatient VA program for PTSD but would not because his family would not get the 100 percent payment until after he was through the program.  He said his last period of hospitalization ruined his credit.  He thought he would qualify for 100 percent unemployability but had too good a job to quit.  

The Veteran testified about time he said he had missed from work due to his service-connected back disability.  He was asked how much time he had missed due to his PTSD.  He said he had missed over three months last year (2009) and he had counted up 37 days that he had either missed a full day or left part of the day.  He referenced evidence that he had previously submitted, PS Form 3972, used to track all time off from work.  The prior form was for the second half of calendar year 2009.  He said he had submitted his last year's form at his last PTSD examination.  He said that he had coverage under FMLA that allowed him to miss work.  The Veteran reported that he had seen several people at VA for his PTSD over the last year and the records should be in his claims folder.  He did not think he received any benefit and was tired of going to VA.  The record was left open for 30 days for the Veteran to provide copies of private treatment records related to his back.  No additional new evidence was received at the Board.

The Veteran submitted additional evidence at his hearing.  The evidence was a copy of PS Form 3972, for calendar year 2010.  A copy of this evidence was received at the Board in January 2011.  The copy received at the Board had several leave entries highlighted.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's claim for a higher evaluation for his PTSD disability is an original claim that was placed in appellate status by a NOD expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been rated under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2010).  Under Diagnostic Code 9411, a 30 percent rating is applicable where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  a 50 percent rating is for consideration where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent evaluation is applicable where there is total occupation and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 is defined as "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 - 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Ibid.  A GAF score of 41 - 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Ibid.  

Rating for January 12, 2006, to May 2, 2007

The Veteran's initial disability rating was 30 percent.  The VA treatment records note his primary complaints in 2005 and 2006 as difficulty sleeping, nightmares and anxiety attacks.  He had the one event of where he pushed his wife without any recollection of having done so.  The Veteran and his wife submitted statements about his trouble sleeping with his wife, attesting to the Veteran being paranoid at home and checking the locks and looking out the windows at the slightest noise.  

The September 2006 VA examination noted the Veteran to be employed.  The mental status examination found the Veteran to not have any memory problems; he was oriented.  The Veteran's problem was with impulse control.  He slept well with medication but only 3-4 hours without medication.  His GAF was 60.  

There was no additional relevant medical evidence prior to the May 2007 report from Dr. McIlroy.  

Upon review of the evidence, the Board finds that it does not support a rating in excess of 30 percent at any time prior to May 2, 2007.  The Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence reflects that the Veteran experienced some of the symptoms set forth as examples for a 30 percent rating, such as depressed mood, anxiety, and sleep impairment (including nightmares) and panic attacks.  

The Veteran's PTSD was not manifested by such symptoms as flattened affect, circumstantial speech, frequent panic attacks, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking.  There was some evidence of motivation or mood disturbances, and difficulty in establishing and maintaining effective social relationships.  The Veteran's assigned GAF score of 60 is indicative of someone with moderate symptoms and the 30 percent rating is the best expression of the Veteran's symptoms during this period.

Rating for May 2, 2007, to September 21, 2009

The May 2007 report from Dr. McIlroy represented a distinct change in symptomatology.  Although Dr. McIlroy did not express his findings by way of the rating criteria, he did describe the Veteran as suffering tremendously from hypervigilance to the point of paranoia and living hour to hour in fear of being killed.  He also said the Veteran reported hearing voices and occasionally seeing people.  Dr. McIlroy reported he had reviewed material from "the military" and believed the Veteran's disability rating should be 50 percent.  (He did not provide a GAF score.)

The June 2007 VA examination report provided a more complete assessment of the increase in symptomatology.  The Veteran was working 40 hours a week and reported he had not missed any work since starting his job.  He reported being quite socially isolated at work and not talking to anyone.  He had been married for 18 months and said he had marital conflicts as well.  He slept with guns.  He also told the examiner that he saw people but they were not there.  He further reported hearing noises and voices when asleep and awake.  The Veteran said he had panic attacks on a daily basis.  The examiner said the Veteran communicated quite effectively but had slight paranoid ideations.  There was no evidence of acute hallucinations or delusions.  The examiner provided a GAF score of 50.  Such a score is at the upper end of the scale for the 41-50 segment.  It is said to represent someone with serious symptoms with indicators such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning evidence by no friends, or unable to keep a job. 

The VA records for the period from May 2007 to September 2009 do not reflect treatment for the Veteran's PTSD.  He did not have any private treatment, aside from Dr. McIlroy and did not provide any of those treatment records.  Although he reported great social isolation he still attended what were presumably online classes in pursuit of a college degree.  He also had a child in September 2008.  

In consideration of the evidence relevant to the second rating period, the Board finds that the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with no worse than reduced reliability and productivity.  The evidence reflects that the Veteran experienced similar symptoms to that of the first rating period.  His social isolation was as before but had continued since 2006.  Additionally, the Veteran's panic attacks were now daily.  His hypervigilance was said to be to the point of paranoia.  He had symptoms of difficulty in establishing and maintaining effective work and social relationships.  Although many of the symptoms typical of the criteria for a 50 percent rating were not evident during this time period, both Dr. McIlroy and the VA examiner found that the Veteran's symptoms had worsened.  In light of their opinions and the lower GAF score that were assigned, the evidence tends to show that the Veteran's PTSD symptoms did in fact worsen during the second rating period, demonstrative of a greater level of impairment.  The award of a 50 percent rating from May 2, 2007, was appropriate.  Symptoms typical of the criteria for a higher rating were not demonstrated by this evidence.  A disability rating in excess of 50 percent, at any time prior to September 20, 2009, is not warranted.

Rating from November 1, 2009

Prior to discussing the rating applicable from November 1, 2009, the Board notes that the Veteran did receive a 100 percent rating for a period of hospitalization.  The rating was for the period from September 21, 2009, through October 31, 2009.  The residual rating for November 1, 2009, was initially 50 percent.  However, this was increased to 70 percent by way of the rating decision dated in June 2010.

In reviewing the evidence of record, the Board finds that the evidence clearly does not justify a 100 percent rating at any time from November 1, 2009.  As noted, the Veteran received a 100 percent rating for his period of hospitalization to treat his opioid addiction, with secondary treatment provided for his PTSD.  Although the letter from Dr. R. said the Veteran's PTSD was one of the diagnoses being treated, the available medical evidence shows that the Veteran's drug dependency was the primary medical issue.

The Veteran's symptoms, as recorded in all of the VA examinations of record, as well as the several mental health-related outpatient entries are not such as to reflect the symptomatology listed for a 100 percent rating at any time.  There is no gross impairment of thought processes or communication, no persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others; intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  The symptoms, even described differently in the record, do not equate to any of the above listed symptoms.

The Veteran was placed on an increased suicide risk status because of his inpatient treatment.  The status was extended only because the Veteran needed to be evaluated to determine whether the status could be ended.  When he did not come for an evaluation, the mental health professionals determined he was no longer a risk as per the April 2010 VA treatment entry.  The risk status and extension of the status was precautionary and not emblematic of the Veteran's mental health status during that period as evidenced by the objective medical evidence.

The November 2009 psychiatric review to clear the Veteran for return to work provided GAF scores of 55 and 60 at that time.  A December 2009 VA social work note reported that the Veteran had gone through several months of hopelessness but now said he had too much to live for.  He reported his social interactions with his family had improved.  

The March 2010 VA examiner, who had evaluated the Veteran in June 2007, stated that the Veteran's PTSD did not result in total occupational and social impairment.  He provided an assessment of the Veteran's disability and its impact on his daily life, to include his work and home situations.  He provided a GAF score of 48.  

The Veteran reported a stable home and work situation in a VA mental health entry dated in July 2010.  He was also attending school.  

In light of the above evidence, the Veteran does not demonstrate that his symptoms cause him to be totally impaired in either his social or occupational functions.  He has serious impairments in both areas but the evidence establishes that he is occupationally functional and has maintained his employment.  He returned to his previous employment after his return from his active duty period and was employed in this capacity at the time of his claim.  He was briefly unemployed and was hired by the Postal Service.  He has maintained his employment with the Postal Service for almost the entirety of his appeal, but specifically since November 1, 2009.

The Board recognizes the Veteran's statements and testimony regarding his feelings of not getting along at his work and of several conflicts and his changing jobs within the Postal Service.  However, he has remained employed.  He even said that his job pays too much to quit.  The FMLA documentation he has submitted pertains to his back disability as per his several statements.

Socially, the Veteran has remained married to his wife since their marriage in December 2005.  They now have four children.  Although the Veteran, and his spouse, described their relationship as difficult at times, she said they were leading separate lives at the hearing, the outpatient entries also show them together with a good family situation in a number of entries.  The evidence does not establish an absence of family relationship and certainly not since November 1, 2009.  Moreover, he was able to pursue and complete a college degree program, an endeavor that requires focus, concentration, and follow through.  In July 2010 he reported he was again attending school.  The Veteran is socially isolated; however, his isolation cannot be said to be total or more than expected for someone with a 70 percent rating.  Thus, he is not totally impaired, either socially or occupationally, such as to warrant a 100 percent rating at any time, and particularly after November 1, 2009.

The Board has also considered whether the Veteran's disability is so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability.  His staged disability ratings for his PTSD disability are recognition of a disability that has worsened over a period of time.  The disability rating takes into consideration an indication of both occupational and social impairment.  The Veteran did miss some work due to his treatment for drug dependency and his PTSD, but his clearance to return to work assessed him with moderate symptoms that were adequately addressed by his then-assigned 50 percent rating.  The Veteran's subjective and objective symptoms are contemplated in the rating criteria for each staged rating and are allowed for in his disability ratings.  There is nothing unusual in his specific case of complaints of panics attacks, depression, mood disturbance, hypervigilance, or paranoia that renders the rating schedule as inadequate to address his disability.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a higher rating at any time during the pendency of the appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Court issued a decision in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for PTSD was granted and an effective date was assigned in the rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, VA examination reports, private records obtained by VA as well as submitted by the Veteran, VA treatment records and service treatment records (STRs).  The Veteran and his wife testified at a hearing in his case.  The Veteran identified no additional source of evidence in his current claim.  

The Veteran was afforded three VA PTSD examinations.  The examinations were adequate upon which to base a determination as they fully address the rating criteria as well as the impact of the disabilities on the Veteran's daily life.  An opinion was also provided as to a nexus in September 2006.  The examination reports of June 2007 and March 2010 have provided detailed findings on the impact of the Veteran's disability as to his occupational and social functioning.  See 38 C.F.R. § 3.326 (2010), Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).


ORDER

A rating greater than 30 percent for PTSD with insomnia earlier than May 2, 2007, is denied.

A rating greater than 50 percent for PTSD with insomnia earlier than September 21, 2009, is denied.

A rating greater than 70 percent for PTSD with insomnia from November 1, 2009, is denied.


REMAND

The Veteran was granted service connection for degenerative arthritis of lumbar spine secondary to a left ankle sprain, arthralgia, bone spur, and posterior tibial tendonitis by way of a rating decision dated in December 2008.  Service connection was established from March 7, 2008, along with a 20 percent rating.

The Veteran disagreed with the initial disability rating and sought to establish entitlement to a higher rating during the course of this appeal.

He was afforded a VA examination in March 2010.  Based on the results of the examination, the AOJ took action to reduce the Veteran's disability rating to 10 percent in June 2010.  The reduction was effective from the date of the examination--March 9, 2010.

The Board notes that the Veteran's disability rating for his service-connected PTSD, with insomnia, was increased to 70 percent by way of the same rating decision.  Thus, there was no decrease in the Veteran's combined disability rating, or compensation.  As such, the AOJ was not required to notify the Veteran of a proposed reduction and afford him a period to respond to such a proposal.  See 38 C.F.R. § 3.105(e) (2010).

The Veteran submitted limited private treatment records in regard to his service-connected lumbar spine disability.  A magnetic resonance imaging (MRI) report from December 2007 indicated that there were early degenerative changes at the lower two levels and mild disc bulges seen at L4-L5 and L5-S1.  A partial report from S.C. Anagnost, M.D., dated in December 2007, provided impressions of symptomatic L5-S1 instability, L5-S1 radiculopathy, and L5-S1 herniated nucleus pulposus.  This report was issued after the MRI.  

Dr. Anagnost prepared a second report in July 2008.  At that time he said the Veteran was experiencing mostly back pain as opposed to buttock pain and leg pain.  He noted that physical therapy, epidural injections and bracing had helped some.  The impression at that time was L4-L5 and L5-S1 disc protrusions with degenerative changes, radiculitis and lumbar instability.  

The Veteran was afforded a VA orthopedic examination in October 2008.  In the body of the examination report, the examiner directly stated that the Veteran did not have intervertebral disc syndrome (IVDS).  However, the examiner's diagnoses were degenerative arthritis of the lumbar spine.  The examiner said the subjective factors were chronic back pain and the objective factors were x-ray findings of degenerative arthritis changes.  The second diagnosis was degenerative intervertebral disc disease.  She said the subjective factors were back pain and the objective factors were MRI and orthopedic evaluation.  She provided a nexus opinion that the Veteran's back disability was as likely as not accelerated and aggravated by his [service-connected] left ankle disability.

The Veteran was granted service connection for degenerative arthritis of the lumbar spine.  The AOJ noted both diagnoses from the examiner but elected to identify and service connect the Veteran's lumbar spine disability as only degenerative arthritis.

The Veteran was afforded a VA orthopedic examination in March 2010.  The examiner noted that he had reviewed the Veteran's medical records and claims folder as part of his examination.  The examiner provided a detailed history regarding the Veteran's back pain as elicited from the Veteran.  He noted the Veteran's report of private treatment in 2009 to include several epidural injections to treat back pain.  The Veteran reported he was to be seen again in April 2010.  The examiner provided findings of his physical examination.  The examiner also referred to the results of what he said were five images of the lumbar spine from May 2008.  The impression was unremarkable radiographs of the lumbosacral spine.

The examiner stated that updated x-rays were not indicated as any changes would be unrelated to military service.  A diagnosis of musculoskeletal low back pain was provided.  The examiner added extensive comments.  He said, in part, that pain was the appropriate diagnosis.  He said the x-ray did not show arthritis, neurologic function was normal, vascular status was normal and range of motion was normal.  There was no joint instability.  He said there was no other diagnosis, no other objective findings to correlate with the subjective complaints.  He said the Veteran's history did not show that epidural injections were indicated.  

The examiner noted that the Veteran reported he had not been truthful with VA about narcotics and had not told the pain clinic about his addiction problem.  The Veteran reported no relief with medications.  The examiner said the Veteran exhibited usual substance seeking behaviors including dishonesty with care givers.  He said he advised the Veteran he should be honest with care givers and that not doing so was dangerous to his health.

The examiner said he had considered the Veteran's STRs, private medical records, military service and VA medical records in arriving at his conclusion.  He further stated that, after a review of medical records, taking a history, performing a physical examination and a review of the medical literature, the Veteran's current lumbar complaints were less likely as not permanently aggravated or a result of any incident in military service.  He opined that the Veteran's back disability was at least as likely as not a result of nonservice-related incidents and/or the risk of back pain in the general population and/or associated with the Veteran's substance seeking behaviors.  

The March 2010 VA examination report, and conclusions, are clearly at odds with the VA examination report relied on to establish service connection.  The prior VA examiner found MRI evidence of arthritis and intervertebral disc disease whereas the March 2010 examiner relied on x-rays from May 2008 to state there was no identifiable disorder based on the x-rays.  The March 2010 examiner also stated that updated x-rays were not needed as any changes would not be related to the military.  A new examination is required to resolve the conflict of opinion in this case and to ascertain the nature of the Veteran's service-connected lumbar spine disability.

Although the March 2010 VA examiner referenced the Veteran receiving treatment at Tulsa Pain Consultants, there were no records in the claims folder at that time.  The Veteran submitted such records, for the period from February 2009 to July 2009 in July 2010.  Of note, the records carry a diagnosis of lumbar degenerative disc disease and lumbar radiculopathy.  A July 2009 treatment entry noted that the Veteran would be scheduled for another MRI of the lumbar spine to rule out further pathology.  However, no addition private records were submitted by the Veteran.  

The Veteran testified at his hearing to having received additional treatment at St. John's Medical Center.  The hearing record was left open for 30 days to allow him to provide copies of the records; however, he did not.  In light of differences in assessments of the Veteran's back disability, those treatment records, along with the likely outstanding records from Tulsa Pain Consultants would be of benefit in evaluating the Veteran's claim.  He should be asked to provide those, and additional pertinent records, or to authorize the AOJ to obtain the records on his behalf.

The Veteran disagreed with his initial 20 percent rating and submitted a number of statements in support of his contentions for why his disability warranted a higher rating.  As noted, the Veteran submitted a statement in June 2009 to show how much time off he had had from his job at the Post Office due to his back.  He included a copy of PS Form 3972.  The form was for the period from January 3, 2009, to July 31, 2009.  It recorded the Veteran's absences from work, to include his scheduled days off (SDO).  He indicated the highlighted absences were FMLA absences.  

In July 2010, the Veteran submitted updated information to include a PS Form 3972 that included the remainder of calendar year 2009 and part of 2010.  He submitted additional forms at his hearing in January 2011.  The forms covered the entire calendar year for 2010.  Duplicates of those forms were received at the Board in January 2011.

Although the forms record days off from work, to include annual leave, sick leave, some leave that is unscheduled, and leave designated as FMLA, there is no basis to conclude, on the forms alone, that the leave time is related to the Veteran's back disability.  The FMLA form he initially submitted was for prospective times the Veteran may be off from work.  It appears that this may be used by him, and accepted by his employer, to justify unscheduled leave that is directly related to his back disability.  However, the Veteran has four children and the leave could be taken in support of them or for other reasons.  He has not provided private treatment records or identified VA treatment records that would reflect days off from work for medical appointments to the extent he has claimed leave.  The Veteran should be asked to provide information from his employer as to the basis for the leave dates, to include information on his status to take FMLA leave and the basis for such leave.  The Veteran's own statements in this regard would likely not be sufficient; the evidence should come from his employer, or he must be able to demonstrate, by other evidence, that his absences from work are directly related to his back disability as he has claimed.  This could be in the form of treatment records that correlate to the days off as an example.

Finally the Veteran has made references in his VA treatment records to receiving vocational rehabilitation benefits.  The right side of the second volume of the claims folder includes his August 2007 application for vocational rehabilitation benefits.  A letter from the AOJ in January 2009 was issued in response to a call from the Veteran.  The letter advised him that two deposits to his checking account were from a vocational rehabilitation loan fund.  He has pursued and obtained a bachelor's degree and a July 2010 VA outpatient records indicate he was again attending classes of some sort.  Thus, the Veteran appears to have been involved in a VA vocational rehabilitation program, and may still be involved.  His vocational rehabilitation folder must be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his back claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran.  

He testified at his hearing in January 2011 that he would provide records of treatment for his back disability from St. John's Medical Center.  He did not.  He should specifically be asked to provide records from that facility, as well as Tulsa Pain Consultants or authorize the AOJ to obtain them.  There are no records from that facility currently in the claims folder and no records for Tulsa Pain Consultants dated after September 2009.

2.  In regard to absences from work, the bare listing of leave on a form is not sufficient, in and of itself in this case, to establish that the leave was taken for back symptoms.  This is particularly of importance if there are no treatment records to correlate to any of the leave taken but yet a substantial period of time off is claimed.  Consequently, the Veteran should be advised to submit corroborating evidence for the leave he claims is related to his back symptoms.  In addition, the Veteran should be asked to provide information/evidence from his employer regarding his FMLA status and whether each leave entry on the PS Form 3972 that indicates FMLA leave is related to the Veteran's back symptoms.  

3.  The Veteran's VA vocational rehabilitation folder must be obtained and associated with the claims folder.  (The evidence of record establishes that the Veteran has used vocational rehabilitation benefits.)  

4.  Only upon completion of the above, the Veteran should be afforded a VA examination to determine the current severity of his service-connected degenerative arthritis of the lumbar spine.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).  

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.  

(The examiner is advised that the Veteran has maintained that he has missed a significant amount of work as a result of symptoms associated with his lumbar spine disability.  He went through a detoxification program for opioid addiction beginning in September 2009.  The examiner must review the VA orthopedic examinations from October 2008 and March 2010.  The results of those examinations, and the diagnoses provided vary to a significant degree.  Although the March 2010 VA examiner believed there was no objective evidence of disability other than pain, there are x-rays and MRI reports, and diagnoses from the prior VA examination and private physicians that contradict that determination.)

The examiner should identify any orthopedic and neurological symptoms related to the service-connected disability and fully describe the extent and severity of those symptoms.  Pain or other functional losses should be equated to additional loss of motion (beyond that demonstrated clinically).  Finally, the examiner should provide an opinion as to the degree to which the Veteran's lumbar spine disability interferes with his ability to secure and follow substantially gainful employment, with specific references to any tasks or activities precluded by the disability.  

The examiner should provide a complete rationale for all conclusions reached.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


